Citation Nr: 1455665	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-45 503 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for cerebrovascular accident (claimed as stroke).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board subsequently remanded the case for a Board hearing in August 2014.  A hearing was held on October 29, 2014, by means of video conferencing equipment with the appellant in Nashville, Tennessee, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issues of entitlement to service connection for a low back disability, a heart disability, an acquired psychiatric disorder, and cerebrovascular accident are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the October 2014 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for a respiratory disability, including COPD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At the October 2014 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for service connection for a respiratory disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal. Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for service connection for a respiratory disability must be dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a respiratory disability is dismissed.

REMAND

Reasons for remand:  To obtain outstanding VA and private treatment records; to provide the Veteran with a VA examination; and to issue Statements of the Case (SOC) for two issues previously appealed by the Veteran.

At the October 2014 Board hearing, the Veteran testified that he began going to VA for treatment approximately one year ago.  He stated that he was diagnosed with a heart disorder during treatment at the VA facility in Murfreesboro, Tennessee.  Records of treatment by VA are not in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from March 2011, the date of the last Supplemental Statement of the Case, to the present, and associate them with the claims file.

The Veteran has not yet been provided with VA examination with regard to his claimed conditions.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran's claims file contains an October 2011 treatment record from the Tennessee Department of Correction which includes the findings of an MRI of the lumbar spine, conducted September 2011, and contains a diagnosis of significant obstructive degenerative disc disease L5-S1.  The Veteran testified at the October 2014 Board hearing that he fell over backwards and injured his back during service.  He previously claimed, in a December 2011 statement, that painting decks and floors over a long period of time weakened his back.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his current low back disability.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified that he had a heart attack in 2011 or 2012, and that he has been diagnosed with a heart condition by VA.  The Veteran's treatment records also demonstrate that the Veteran was seen for chest pain and a suspected congenital heart condition in service.  As noted above, on remand, the AOJ is to collect any outstanding VA treatment records for this Veteran.  If such development shows the presence of a heart disability during any part of the appeal period, a VA examination should be provided concerning the nature and etiology of such disability.

In an April 2010 rating decision, the RO denied the Veteran's claims for service connection for nervous problems, heart attack, and cerebrovascular accident (claimed as stroke).  In an April 2010 statement, the Veteran stated that he is appealing the heart problems and "appealing everything."  In March 2011, the RO issued an SOC for the issue of entitlement to service connection for a myocardial infarction (subsequently reclassified as a heart disability).   When a Notice of Disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals of the issues of entitlement to service connection for an acquired psychiatric disorder and cerebrovascular accident has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

While the appeals of the issues of entitlement to service connection for an acquired psychiatric disorder and cerebrovascular accident are being remanded, additional necessary development should be undertaken.  At the October 2014 Board hearing, the Veteran testified that he had a stroke in 2011 and was seen at the Nashville General Hospital at Meharry.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records is relevant to the claim, these private records should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014).  

The Veteran has also asserted that he suffers from PTSD as a result of personal assault during service.  When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent notice letters, the letters do not comply with the above elements of a personal assault case.  On remand, the Veteran should be provided notice of the sources of evidence other than service medical records that may support the Veteran's claimed stressors, and given an opportunity to submit such evidence.  Thereafter, the AOJ should conduct any further development deemed necessary, to potentially include obtaining an opinion from a VA psychologist or psychiatrist as to whether the evidence indicates that a personal assault occurred. 

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all records of the Veteran's VA treatment with the Tennessee Valley Healthcare System from March 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for records of private treatment relating to his claim for service connection for a cerebrovascular accident, to include records for treatment following a stroke in 2011 from the Nashville General Hospital at Meharry.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then opine as to whether any low back disability (including degenerative disc disease L5-S1) at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to any incident of service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After conducting the development requested by directive 1 and 2, determine whether the treatment records include evidence of a heart disability present at any time during the appeal period.  If and only if there is evidence of a "current" heart disability, then do the following:

Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current heart disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should address the following:

a)  Provide a diagnosis for any heart disability present during the appeal period (August 2009 to present).

b)  State whether the documented in-service heart findings constitute a congenital or developmental defect or disease. 

* If the Veteran's claimed disorder is identified as congenital or developmental defect, the examiner should opine as to whether the Veteran has a current heart disorder due to aggravation of the identified congenital or developmental defect by superimposed disease or injury from service. 

* If the Veteran's claimed disorder is identified as a disease, the examiner should opine as to whether any current heart disorder clearly and unmistakably pre-existed service and, if so, whether the disorder was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

* If the Veteran's current heart disability is not a congenital or developmental defect, and did not clearly and unmistakably pre-exist service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the heart disorder arose during or is causally or etiologically related to active service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Send the Veteran corrective notice regarding the requirements for establishing service connection for PTSD including as based upon in-service personal assault.  The Veteran should be advised of potential secondary sources tending to substantiate his claim of personal assault.  

6.  After completing the above, conduct any additional development deemed necessary, to potentially include VA examination regarding the Veteran's PTSD and reported stressors involving personal assault, then readjudicate the claims for service connection for an acquired psychiatric disorder and a cerebrovascular accident and issue a Statement of the Case addressing the issues.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  
 
7.  After completing directive 1 through 4, conduct any additional development deemed necessary and readjudicate the claims for entitlement to service connection for a low back disorder and a heart disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


